            Case 5:18-cv-00185-KGB Document 13-10 Filed 01/25/19 Page 1 of 2

From:Kelly, Whit[Whit.Kelly@Chubb.com]
Sent:20 October 2016 13:48:36
To:'drmichaelrobinson2004@gmail.com'
Cc:'Bill Birch'; 'Sara Collier'; Cody Kees
Subject:PINE BLUFF SCHOOL DISTRICT/CELESTE ALEXANDER/JY16J0554015
Attachments:image001.png


Mr. Robinson,




I am the claims handler assigned to the above referenced matter. Please respond to the following
questions at your earliest convenience.




1.    Please provide me with a copy of the EEOC charge filed by Ms. Alexander.


2.    Did the Insured receive any written demands, complaints, charges, correspondence, etc.
from Alexander prior to the EEOC charge or lawsuit?


a.    Specifically, Alexander alleges that she reported the alleged sexual harassment through a
grievance process in June 2015. Was that complaint in writing? If so, please provide me with
copies of any documents relating to the grievance process.




3.     What was Alexander’s annual salary at the time of her termination?


a.    Did the Insured offer her any severance when she was laid off?




4.    Is the Insured interested in the early resolution of this matter, including potential settlement
discussions or mediation at some point?




5.    Chubb consents to the retention of Cody Kees to represent the Insured in this matter.
Pending a review of coverage for this matter, we need to assign another attorney to represent Mr.
Nellums individually. Please contact me to discuss this.
            Case 5:18-cv-00185-KGB Document 13-10 Filed 01/25/19 Page 2 of 2




If you have any questions or concerns, feel free to contact me.




Best,




Chubb Logo


Whit Kelly, Esq.
Claims Specialist, North American Financial Lines Claims-EPL


11575 Great Oaks Way, Suite #200


Alpharetta, GA 30022
O 678-795-4292
E whit.kelly@chubb.com <mailto:whit.kelly@chubb.com>


ACE and Chubb are now one.
